Title: Thomas Jefferson to Henry Skipwith, 15 November 1810
From: Jefferson, Thomas
To: Skipwith, Henry


          
            Dear Sir
            Monticello Nov. 15. 10.
          
           Your favor of Oct. 22. has been a fortnight in my hands during which time I have been able to search exactly into the transaction it refers to. the late John Bannister the younger was indebted to me between three & four thousand livres lent him, or paid for him in Paris. on my return to America after his death I applied to the late mr John Dunbar for paiment; and on his assuming it, I gave an order on him in favor of Dobson, towards paying my first bond for mr Wayles’s debt to F. & J. assigned to him.  on the 1st day of January 1791. I find that mr Dunbar paid one hundred pounds Virginia currency to mr Dobson on my account; after which the further settlement of the debt came to the hands of mr Patrick White who finally discharged it.this letter being intended as a voucher for the paiment by mr Dunbar, I add no more than my assurances of my constant esteem & respect.
          
            Th:
            Jefferson
        